Case: 17-14716       Date Filed: 06/05/2020       Page: 1 of 27



                                                                   [DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT

                               ________________________

                                     No. 17-14716
                               ________________________

                     D.C. Docket No. 8:15-cr-00320-SDM-TGW-3



UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee,
versus

PRISCILLA ANN ELLIS,
PERRY CORTESE,

                                                          Defendants-Appellants.

                               ________________________

                      Appeals from the United States District Court
                           for the Middle District of Florida
                             ________________________

                                        (June 5, 2020)

Before JORDAN, TJOFLAT, and TRAXLER,∗ Circuit Judges.

PER CURIAM:


         ∗The Honorable William B. Traxler, Jr., Senior United States Circuit Judge for the Fourth
Circuit, sitting by designation.
              Case: 17-14716    Date Filed: 06/05/2020   Page: 2 of 27



      Priscilla Ann Ellis and Perry Don Cortese, along with others, were charged

with conspiracy to commit mail and wire fraud, see 18 U.S.C. § 1349, and conspiracy

to launder money, see 18 U.S.C. § 1956(h). A jury convicted Ellis and Cortese on

both counts. Ellis and Cortese appeal, raising challenges to their convictions and

sentences. Finding no reversible error, we affirm.

                                  I. Background

      Ellis is an Army veteran who lived in Harker Heights, Texas, during the

relevant time period. Cortese is an attorney who lived in Little River, Texas.

According to the evidence presented at trial, Ellis and Cortese were part of an

international fraudulent scheme that began in 2012 and continued into 2015. The

government’s evidence, which included testimony from cooperating members of the

conspiracy and from numerous victims, showed that the conspiracy had fraudulently

obtained millions of dollars from scores of victims.

      The conspiracy used different scams, but the heart of the operation involved

duping victims into depositing counterfeit cashier’s checks in their own bank

accounts and then wiring the proceeds to shell companies and overseas bank

accounts controlled by the conspirators before the counterfeiting was discovered.

The conspirators used various methods to find their victims, such as emailing law

firms or title companies to seek assistance in closing a real estate transaction or

resolving a business dispute, sending out emails offering opportunities to work from

                                         2
              Case: 17-14716    Date Filed: 06/05/2020   Page: 3 of 27



home, and using online dating services to trick women into perceived relationships

and gain access to their bank accounts. Sometimes the conspirators simply hacked

a victim’s email account and used the victim’s personal information to conduct wire

transfers.

      The operation was directed by Ikechukwu Amadi, a Canadian citizen and

Nigerian national who used numerous aliases during the course of the conspiracy.

Other members of the conspiracy included Akohomen Ighedoise, a Canadian citizen

and Nigerian national; Muhammad Naji, a Jordanian national who lived in Tampa,

Florida; Stacey Merritt, an Alaska resident; and Kenietta Johnson, who is Ellis’s

daughter and worked at a bank in Alexandria, Virginia.

      Viewed in the light most favorable to the government, the evidence presented

at trial showed that Ellis was deeply involved in the operation of the scheme. Amadi

sent her information about counterfeit checks to be created, and Ellis worked with

another co-conspirator (believed to be in South Africa) and Johnson to create and

print the counterfeit checks used by the conspiracy. She brought her sister and her

daughter into the scheme, recruited others to open bank accounts to be used by the

conspirators, and gave instructions to other co-conspirators about where funds

should be directed. Millions of dollars of fraudulent proceeds were routed through

the bank account of a corporation she controlled.




                                         3
                Case: 17-14716        Date Filed: 06/05/2020        Page: 4 of 27



       Cortese’s role in the conspiracies was somewhat more limited. One of his

important functions was to intervene when necessary to “unfreeze” accounts that had

been locked by banks because of suspicious transactions. Cortese worked closely

with Ellis, and funds from many of the scams Ellis was involved in flowed through

his law firm trust account. On one occasion, Ellis arranged for Cortese to fly to Utah

to pick up cash from a woman who had been ensnared through one of the online-

romance scams. Along with Ellis, Cortese recruited his paralegal to open bank

accounts to be used by the conspiracy, and fraudulent proceeds were wired from

those accounts into Cortese’s law firm trust account and given to him in cash.

       The operative indictment named Amadi, Ighedoise, Ellis, Cortese, Merritt,

and Johnson as defendants, but the trial proceeded against only Ellis, Cortese, and

Johnson.1 Ellis represented herself at trial. Trial witnesses included Naji and Zoni

Mullins, who was Cortese’s paralegal, as well as numerous victims of the scams.

On October 21, 2016, the jury convicted Ellis, Cortese, and Johnson of conspiracy

to commit mail and wire fraud and conspiracy to launder money. (Johnson has not

appealed her convictions.)

       In January 2017, Ellis -- while incarcerated on the charges in this case --

conspired with others to create and pass more counterfeit checks. She needed cash

       1
           Merritt pleaded guilty shortly before trial and testified for the government. At the time
of the trial, the government was in the process of seeking extradition of Amadi and Ighedoise from
Canada.

                                                 4
                 Case: 17-14716        Date Filed: 06/05/2020        Page: 5 of 27



so she could hire a hitman to kill Naji’s mother, Mullins, and Mullins’s nine-year-

old daughter in retaliation for their trial testimony. Based on that incident, Ellis was

indicted on additional federal charges of using interstate commerce facilities in the

commission of murder for hire and retaliating against a witness. Ellis was convicted

of all charges arising from the murder-for-hire scheme several months before being

sentenced in this case.2

       Prior to the sentencing hearing in this case, the district court held an

evidentiary hearing to determine the loss amount that would be attributed to the

defendants. The court determined that Ellis and Cortese could reasonably have

foreseen a total intended loss of $15,147,908.16 during the period they were

involved with the conspiracy. After application of the loss-amount and other

offense-level enhancements, Ellis’s advisory sentencing range was 360-480 months.

The district court found Ellis’s conduct “incomprehensible,” describing it as “evil

and wicked, predatory.” The court sentenced Ellis to 240 months on each count, to

be served consecutively, for a total sentence of 480 months’ imprisonment.

Cortese’s advisory sentencing range was 324-405 months. The court sentenced

Cortese to a total of 300 months’ imprisonment -- 240 months’ imprisonment on the




       2
           After the sentencing in this case, the district court in the murder-for-hire case sentenced
Ellis to 65 years’ imprisonment, with the sentence to run consecutive to the sentences in this case.

                                                  5
              Case: 17-14716     Date Filed: 06/05/2020    Page: 6 of 27



fraud conspiracy and a consecutive 60 months for the money-laundering conspiracy.

Ellis and Cortese both appeal, raising challenges to their convictions and sentences.

                                    II. Trial Issues

                                      A. Venue

      The defendants, who lived and worked in Texas, contend that the government

failed to prove that venue was proper in the Middle District of Florida. We disagree.

      The Constitution and the Federal Rules of Criminal Procedure require that

criminal trials be held in the district where the crime was committed. See United

States v. Cabrales, 524 U.S. 1, 6 (1998). “[T]he site of a charged offense must be

determined from the nature of the crime alleged and the location of the act or acts

constituting it.” Id. at 5 (internal quotation marks omitted). “[I]n an action involving

a conspiracy, . . . the offense has been committed in any district where any overt act

was performed in furtherance of the conspiracy.” United States v. Bradley, 644 F.3d

1213, 1253 (11th Cir. 2011).

      In this case, venue in the Middle District of Florida was predicated on the

actions of co-conspirator Naji, who cooperated with the government and testified at

trial. Naji lived in Tampa, which is in the Middle District. Naji testified that he

opened a bank account (in the name of a shell company) in Tampa and that the

account was used to funnel the proceeds of various scams to accounts controlled by

the co-conspirators. While living in Tampa, Naji recruited his girlfriend and others,

                                           6
              Case: 17-14716     Date Filed: 06/05/2020    Page: 7 of 27



including prostitutes, to open accounts that were used by the conspiracy to launder

fraudulent proceeds. Naji’s testimony thus established that multiple overt acts in

furtherance of the conspiracy took place within the Middle District of Florida.

      The defendants insist, however, that venue cannot be established through Naji,

because he cooperated with the government and therefore was no longer a member

of the conspiracy. See United States v. Wright, 63 F.3d 1067, 1072 (11th Cir. 1995)

(“[I]t takes at least two to conspire neither of which may be government agents or

informers.”). This argument is without merit. Although Naji eventually began

cooperating with the government, the evidence presented at trial showed numerous

overt acts that happened in Tampa before Naji began cooperating. See United States

v. Breitweiser, 357 F.3d 1249, 1253 (11th Cir. 2004) (explaining that when

considering a challenge to venue, this court must “view[] the evidence in the light

most favorable to the government and mak[e] all reasonable inferences and

credibility choices in favor of the jury verdict”) (internal quotation marks omitted).

That evidence was more than sufficient to establish that venue was proper, whether

or not Ellis or Cortese had any personal connection with the Middle District of

Florida. See United States v. Matthews, 168 F.3d 1234, 1246 (11th Cir. 1999)

(“Where a conspiracy is concerned, venue is . . . proper in any district where an overt

act was committed in furtherance of the conspiracy. The overt act need not be

committed by a defendant in the case; the acts of accomplices and unindicted co-

                                          7
              Case: 17-14716     Date Filed: 06/05/2020   Page: 8 of 27



conspirators can also expose the defendant to jurisdiction.”) (citation and internal

quotation marks omitted).

                            B. Sufficiency of the Evidence

      The defendants contend that the government’s evidence was insufficient to

support their conspiracy convictions. We review the sufficiency of the evidence de

novo. See United States v. Hasson, 333 F.3d 1264, 1270 (11th Cir. 2003). “The

record is viewed in the light most favorable to the verdict, drawing all reasonable

inferences and resolving all questions of credibility in favor of the government.

Viewed in such a light, the verdict will be affirmed if a reasonable juror could

conclude that the evidence establishes guilt beyond a reasonable doubt.” Id.

                  1. Conspiracy to Commit Mail and Wire Fraud

      To convict a defendant of conspiracy to commit mail or wire fraud, the

government must prove “(1) a conspiracy to commit [mail or wire fraud]; (2)

knowledge of the conspiracy; and (3) that [the defendant] knowingly and voluntarily

joined the conspiracy.” United States v. Feldman, 931 F.3d 1245, 1257 (11th Cir.

2019) (internal quotation marks omitted), cert. denied, 2020 WL 1668565 (U.S. Apr.

6, 2020).

                                       a. Ellis

      Ellis does not challenge the sufficiency of the evidence showing the existence

of the conspiracy. Instead, Ellis argues that she was duped by other members of the

                                          8
              Case: 17-14716     Date Filed: 06/05/2020    Page: 9 of 27



conspiracy and was an unwitting participant in the fraudulent schemes. Ellis

contends that while she “may have incidentally participated in the schemes to

defraud, no competent evidence existed to suggest that she intentionally participated

in the frauds.” Initial Brief of Ellis at 29-30. We disagree.

      The government presented overwhelming evidence in the form of testimony,

emails, and text messages showing Ellis’s direct and substantial involvement in the

conspiracy. She was in constant contact with Amadi through email, text, and phone

calls. She was directly involved in the creation and deployment of the counterfeit

cashier’s checks and used her daughter to print the checks. Ellis and Cortese

recruited Mullins to open new bank accounts to be used to receive and distribute

proceeds from the conspiracy’s schemes. Mullins opened the accounts, received

wire transfers directed into the accounts by Ellis, and transferred the funds out of the

account as instructed by Cortese and by Ellis. Mullins removed cash from the

accounts and distributed it at the defendants’ direction. On one occasion, Mullins

followed instructions and withdrew cash, which she gave directly to Cortese and

Ellis who were waiting at nearby Sam’s Club. Millions of dollars of fraud proceeds

flowed through the bank account of Vicken International Traders, a company Ellis

controlled that conducted no apparent legitimate business. When she was arrested,

Ellis told the agents that Vicken’s bank account had been frozen four times because

of suspicious activities.

                                           9
             Case: 17-14716     Date Filed: 06/05/2020   Page: 10 of 27



      The evidence described above does not paint the picture of a mere victim who

unwittingly opened her bank accounts to fraudsters. Instead, the evidence was more

than sufficient to permit a reasonable juror to conclude beyond a reasonable doubt

that Ellis was a knowing, active participant in the conspiracy.

                                     b. Cortese

      Cortese also contends that the evidence was insufficient to show that he

knowingly joined the conspiracy. He contends he served as Ellis’s lawyer but had

no knowledge that she was involved in fraudulent schemes.

      Although Cortese’s involvement in the conspiracy was not as extensive as

Ellis’s, the evidence nonetheless showed that it was significant. If a bank froze an

account being used by a co-conspirator, Amadi connected the co-conspirator to

Cortese for help in regaining access to the account. For example, when one of Naji’s

recruits (his girlfriend) had an account frozen, Naji initiated a conference call

between his girlfriend, Amadi, Ellis, and Cortese to discuss the account, and Cortese

touted his success in unfreezing accounts. And when Naji was arrested in 2015 on

the charges in this case, Amadi directed Cortese to call Naji. When they talked,

Cortese wanted information so Amadi could access an account controlled by Naji,

because a $1.5 million transfer has just been made to that account. And, as discussed

above, proceeds from various scams involving counterfeit checks created at Ellis’s

direction were transferred into Cortese’s trust account; Cortese was directly involved

                                         10
             Case: 17-14716     Date Filed: 06/05/2020    Page: 11 of 27



(along with Ellis) in bringing Mullins, his paralegal, into the scheme and directing

the use of the accounts she opened; and Cortese, at Ellis’s direction, flew to Utah to

collect cash from a victim.

      Cortese may not have known all of the members of the conspiracy, and he

may not have profited from the conspiracy as much as other members, but those

points are largely irrelevant to our inquiry on appeal. See, e.g., United States v.

Perez-Tosta, 36 F.3d 1552, 1557 (11th Cir. 1994) (“Guilt [on a conspiracy charge]

may exist even when the defendant plays only a minor role and does not know all

the details of the conspiracy.”). In our view, the evidence recounted above was

plainly sufficient to support the jury’s verdict. See United States v. Knowles, 66 F.3d

1146, 1154 (11th Cir. 1995) (“For sufficiency purposes, the evidence need not

exclude every reasonable hypothesis of innocence; rather, the question is whether a

reasonable trier of fact, when choosing among reasonable constructions of the

evidence, could have found the defendant guilty beyond a reasonable doubt.”)

(footnotes and internal quotation marks omitted); Perez-Tosta, 36 F.3d at 1557

(“Participation in a criminal conspiracy need not be proved by direct evidence; a

common purpose and plan may be inferred from a development and collocation of

circumstances.”) (internal quotation marks omitted).

                   2. Conspiracy to Commit Money Laundering




                                          11
             Case: 17-14716     Date Filed: 06/05/2020   Page: 12 of 27



      To convict Ellis and Cortese under 18 U.S.C. § 1956(h), “the Government

needed to prove two elements . . . : (1) an agreement between two or more persons

to commit a money-laundering offense; and (2) knowing and voluntary participation

in that agreement by the defendant.” United States v. Feldman, 936 F.3d 1288, 1307

(11th Cir. 2019) (internal quotation marks omitted).       “An essential element of

money laundering conspiracy is that the defendant knew that the funds involved in

the transactions represented the proceeds of unlawful activity.”          Id. (internal

quotation marks omitted).     In this case, the government alleged two money-

laundering offenses as the objects of the conspiracy: money laundering to promote

the carrying-on of the conspiracy, see 18 U.S.C. § 1956(a)(1)(A)(i), and money-

laundering to conceal the source of the funds, see id. § 1956(a)(1)(B)(i).

      The defendants do not argue that the evidence was insufficient to establish the

existence of a money-laundering conspiracy, but again argue that they did not

knowingly participate in the conspiracy. We disagree.

      As discussed above, the government’s evidence showed that Ellis was

involved in the creation of the counterfeit checks and in directing the accounts

through which the fraudulent proceeds would flow. She recruited Mullins to open

accounts and instructed her to open them as business accounts, which would draw

less scrutiny from the banks. Ellis provided other co-conspirators with documents

(created by Amadi) purporting to show a legitimate purpose for the wire transfers

                                         12
              Case: 17-14716    Date Filed: 06/05/2020   Page: 13 of 27



into Mullins’s account. Ellis knew that bank accounts used by the conspiracy were

being closed for fraud, and she worked with Cortese to try to regain access to these

accounts. We have no difficulty finding this evidence sufficient to show Ellis’s

knowledge of the fraudulent origins of the funds and her knowing participation in

the money-laundering conspiracy.

      The evidence was likewise sufficient to support Cortese’s conviction. Like

Ellis, Cortese knew that banks were recalling wire transfers and rejecting counterfeit

checks, and he intervened to try to unfreeze accounts being used by the conspiracy.

Amadi connected Cortese with other conspirators when bank accounts were frozen

for fraudulent activity. Cortese received fraudulent proceeds into his trust account,

and he transferred the funds out as directed, sometimes to overseas accounts.

Cortese worked with Ellis to bring Mullins into the scheme and pushed her to open

more accounts than she was willing to do. He informed Mullins when wire transfers

would appear in her accounts, and he gave her instructions on how the funds should

be transferred out of the account. Cortese also advised Mullins on how to interact

with the banks so as not to raise questions. From this evidence, a reasonable juror

could easily conclude that Cortese knew that the funds were the proceeds of

fraudulent activity and that he knowingly participated in the money-laundering

conspiracy.

                               III. Sentencing Issues

                                         13
               Case: 17-14716   Date Filed: 06/05/2020    Page: 14 of 27



                                  A. Loss Amount

      For fraud-based offenses, the Sentencing Guidelines provide for an increase

in the offense level based on the amount of loss that resulted from the fraud. See

U.S.S.G. § 2B1.1(b)(1). After conducting an evidentiary hearing, the district court

determined that the intended loss of the conspiracy was $15,147,908.16, and that the

full amount was reasonably foreseeable to both Ellis and Cortese. The loss amount

included $9,288,241.36 of fraudulently obtained funds that were actually wire-

transferred into accounts used by the conspiracy, and $5,859,666.80 in counterfeit

checks that were received by victims but not cashed. The loss amount as calculated

by the district court increased the defendants’ offense level by 20 levels. See

U.S.S.G. § 2B1.1(b)(1)(K).

      On appeal, Ellis and Cortese both challenge the district court’s loss calculation

and contend that they should not be held responsible for the full $15 million in

intended loss found by the district court. “We review a loss-amount determination

for clear error and must affirm the finding by the district court if it is plausible in

light of the record viewed in its entirety.” United States v. Whitman, 887 F.3d 1240,

1248 (11th Cir. 2018) (internal quotation marks omitted), cert. denied, 139 S. Ct.

1276 (2019).

      The Sentencing Guidelines direct the sentencing court when calculating the

loss amount to consider “all acts and omissions committed, aided, abetted,

                                          14
              Case: 17-14716     Date Filed: 06/05/2020    Page: 15 of 27



counseled, commanded, induced, procured, or willfully caused by the defendant.”

U.S.S.G. § 1B1.3(a)(1)(A). For conspiracy offenses, the court must also take into

account “all acts and omissions of others that were . . . (i) within the scope of the

jointly undertaken criminal activity, (ii) in furtherance of that criminal activity, and

(iii) reasonably foreseeable in connection with that criminal activity” and occurred

in the commission of or preparation for the offense or to avoid detection of or

responsibility for the offense. Id. § 1B1.3(a)(1)(B). Because “[t]he scope of the

activity jointly undertaken by the defendants is not necessarily the same as the scope

of the entire conspiracy,” United States v. Petrie, 302 F.3d 1280, 1290 (11th Cir.

2002), the sentencing court “must first determine the scope of the criminal activity

the particular defendant agreed to jointly undertake and then consider the conduct of

others that was both in furtherance of, and reasonably foreseeable in connection

with, the criminal activity jointly undertaken by the defendant.” Id. (internal

quotation marks omitted).

      In our view, the district court’s loss determination is firmly supported by the

evidence presented at trial and at the evidentiary hearing. See United States v.

Baldwin, 774 F.3d 711, 727 (11th Cir. 2014) (“The district court may make factual

findings regarding loss based on trial evidence, undisputed statements in the

Presentence Investigation Report . . . , or evidence presented at the sentencing

hearing.”).

                                          15
             Case: 17-14716     Date Filed: 06/05/2020   Page: 16 of 27



      The district court adopted the government’s proposed loss amount, and that

amount was a conservative estimate of the total intended losses. Although the

government believed that Ellis joined the conspiracy sometime in 2011 or 2012, the

government’s calculation included only losses occurring after October 2013, the

point by which Cortese and Johnson both had joined the conspiracy.

      Moreover, the losses included in the calculations were not the losses of the

entire conspiracy during that time frame, but only those that could be connected in

some manner to the defendants. For example, Ellis was involved in the creation of

every counterfeit check, and $2,600,000 in fraudulent proceeds flowed through her

Vicken Traders account. Ellis and Cortese were connected to the accounts controlled

by co-conspirator Naji through the evidence of their Amadi-directed attempts to

unfreeze the account opened by Naji’s girlfriend and Cortese’s efforts to get account

information from Naji after Naji was arrested. Cortese was connected to the

$580,000 loss caused by a romance scheme when he traveled – at Ellis’s direction –

to Utah to retrieve from the victim the money returned to her by the bank after it

closed the account. Ellis gave instructions on transferring out proceeds to other co-

conspirators, and accounts controlled by Cortese and Ellis received wire transfers

from accounts controlled by other co-conspirators.

      Given the level of the defendants’ involvement in the conspiracy and the

connections between the defendants and the loss amount asserted by the government,

                                         16
                Case: 17-14716        Date Filed: 06/05/2020        Page: 17 of 27



the district court did not err in concluding that Ellis and Cortese each could

reasonably foresee that their jointly undertaken criminal activity would involve the

full intended loss amount of $15,147,908.16. See Whitman, 887 F.3d at 1248

(explaining that a defendant’s “mere awareness that he was part of a larger scheme

is alone insufficient . . . , [b]ut actions that suggest that the defendant was actively

involved in a criminal scheme permit the inference that the defendant agreed to

jointly undertake that scheme) (internal quotation marks omitted). 3

                          B. Other Offense-Level Enhancements

                                              1. Ellis

       Ellis challenges the district court’s application of a two-level enhancement

under U.S.S.G. § 2B1.1(b)(10) for using sophisticated means in the fraud offenses

while also applying a two-level enhancement for engaging in sophisticated money

laundering under U.S.S.G. § 2S1.1(b)(3). She contends that application of both

enhancements was impermissible double-counting, and she also argues that the

sophisticated money-laundering enhancement is not factually supported. We find

no error.


       3
          The defendants contend that the district court failed to make sufficiently specific findings
about the scope of conduct agreed to by the defendants. Even assuming the court’s findings were
not sufficient, reversal is not required because the record amply supports the district court’s
findings. See Petrie, 302 F.3d at 1290 (“[A] sentencing court’s failure to make individualized
findings regarding the scope of the defendant’s activity is not grounds for vacating a sentence if
the record support the court’s determination with respect to the offense conduct, including the
imputation of others’ unlawful acts to the defendant.”).

                                                 17
             Case: 17-14716     Date Filed: 06/05/2020   Page: 18 of 27



      “Impermissible double counting occurs only when one part of the Guidelines

is applied to increase a defendant’s punishment on account of a kind of harm that

has already been fully accounted for by application of another part of the

Guidelines.” United States v. Matos-Rodriguez, 188 F.3d 1300, 1309 (11th Cir.

1999) (internal quotation marks omitted). As Ellis recognizes, the district court

applied the § 2B1.1(b)(10) enhancement because of the use of sophisticated means

in the commission of the fraud, see U.S.S.G. § 2B1.1(b)(10)(C), but also because “a

substantial part of a fraudulent scheme was committed from outside the United

States,” id. § 2B1.1(b)(10)(B). The enhancement under § 2B1.1 thus addresses the

harm caused by international fraud schemes, while the enhancement under § 2S1.1

addresses the very different harm caused by sophisticated money laundering

schemes. See U.S.S.G. § 2S1.1(b)(3) (enhancement applies if the defendant was

convicted under 18 U.S.C. § 1956 and “the offense involved sophisticated

laundering”); id. cmt. n.5(A) (“‘[S]ophisticated laundering’ means complex or

intricate offense conduct pertaining to the execution or concealment of the 18 U.S.C.

§ 1956 offense.”).    And because the enhancements are premised on different

conduct, the Guidelines do not prohibit application of both. See U.S.S.G. § 2S1.1

cmt. n.5(B) (stating that the sophisticated laundering enhancement should not be

applied if “the conduct that forms the basis for an enhancement under the guideline

applicable to the underlying offense is the only conduct that forms the basis for

                                         18
              Case: 17-14716      Date Filed: 06/05/2020     Page: 19 of 27



application of subsection (b)(3) of this guideline”) (emphasis added). The district

court therefore did not err by applying the § 2B1.1 and 2S1.1 enhancements. See

United States v. Stevenson, 68 F.3d 1292, 1294 (11th Cir. 1995) (per curiam) (“We

presume that the Commission intended to apply separate guideline sections

cumulatively unless specifically directed otherwise.”).

       As to Ellis’s argument that the sophisticated laundering enhancement was not

factually warranted, we note that the evidence before the district court showed that

the defendants laundered their funds using fictitious transactions, shell corporations,

and offshore accounts. The district court therefore did not err in applying the

enhancement.      See U.S.S.G. § 2S1.1 cmt. n.5(A) (“Sophisticated laundering

typically involves the use of (i) fictitious entities; (ii) shell corporations; (iii) two or

more levels (i.e., layering) of transactions, transportation, transfers, or transmissions,

involving criminally derived funds that were intended to appear legitimate; or (iv)

offshore financial accounts.”).

       Ellis also contends the district court erred by concluding that she qualified as

a manager or supervisor and applying a three-level enhancement under U.S.S.G. §

3B1.1. We disagree.

       The enhancement applies “[i]f the defendant was a manager or supervisor (but

not an organizer or leader) and the criminal activity involved five or more

participants or was otherwise extensive.”            U.S.S.G. § 3B1.1(b).         For the

                                            19
                 Case: 17-14716   Date Filed: 06/05/2020    Page: 20 of 27



enhancement to apply, “the defendant need only manage or supervise one other

participant in the criminal activity. However, a section 3B1.1 enhancement cannot

be based solely on a finding that a defendant managed the assets of a conspiracy,

without the defendant also managing or exercising control over another participant.”

United States v. Sosa, 777 F.3d 1279, 1301 (11th Cir. 2015) (citation and internal

quotation marks omitted). The evidence in this case established that Ellis supervised

the creation of the counterfeit checks and gave direction to multiple conspirators and

participants, including Cortese, Johnson, and Mullins. The district court therefore

did not err in applying the enhancement. See id. at 1300 (“We review for clear error

. . . a district court's decision to impose an aggravating-role increase . . . . Under the

deferential standard of clear-error review, we will not disturb a district court’

findings unless we are left with a definite and firm conviction that a mistake has

been committed.”) (citations and internal quotation marks omitted).

                                       2. Cortese

      Cortese contends that the district court erred by concluding that Cortese used

a special skill and applying a two-level enhancement under U.S.S.G. § 3B1.3. We

find no error.

      The enhancement applies “[i]f the defendant abused a position of public or

private trust, or used a special skill, in a manner that significantly facilitated the

commission or concealment of the offense.” U.S.S.G. § 3B1.3. “‘Special skill’

                                           20
             Case: 17-14716     Date Filed: 06/05/2020   Page: 21 of 27



refers to a skill not possessed by members of the general public and usually requiring

substantial education, training or licensing. Examples would include pilots, lawyers,

doctors, accountants, chemists, and demolition experts.” Id. cmt. n.4.

      The record before the district court was sufficient to support the conclusion

that Cortese acted as an attorney when advising victims whose accounts had been

frozen and when negotiating with the banks to reopen the accounts. His status as an

attorney and his assurances helped lull the victims into believing that nothing was

amiss, which helped conceal the fraud for as long as possible.            Under these

circumstances, we cannot say the district court clearly erred in finding that Cortese

used his skills as an attorney when committing the offenses. See United States v. De

La Cruz Suarez, 601 F.3d 1202, 1219 (11th Cir. 2010) (“The district court’s legal

interpretation of the term ‘special skills’ is reviewed de novo, but whether the

defendant possesses a special skill under § 3B1.3 of the Sentencing Guidelines is a

factual finding reviewed for clear error.”).

                           C. Reasonableness of Sentence

      Finally, Ellis and Cortese both challenge the reasonableness of their

sentences. We review the reasonableness of a sentence for an abuse of discretion.

Gall v. United States, 552 U.S. 38, 51 (2007); United States v. Irey, 612 F.3d 1160,

1188 (11th Cir. 2010) (en banc). A district court abuses its discretion if it fails to

consider “relevant factors that were due significant weight”; if it “gives significant

                                          21
              Case: 17-14716     Date Filed: 06/05/2020    Page: 22 of 27



weight to an improper or irrelevant factor”; or if it otherwise “commits a clear error

of judgment in considering the proper factors.” Irey, 612 F.3d at 1189 (internal

quotation marks omitted).

                                       1. Ellis

      Ellis contends that the district court failed to properly consider the 18 U.S.C.

§ 3553(a) factors. She argues that the facts do not support the court’s view of the

nature of the offense, that the court gave too much weight to her lack of remorse and

her actions in the murder-for-hire case, and that the court ignored all mitigating

factors.

      We find no procedural or substantive error in the court’s sentence. The record

reveals that the district court properly considered the § 3553(a) factors and their

relevance to the sentencing decision.       The court considered the scope of the

conspiracy and the damage caused to its victims, as well as Ellis’s lack of remorse

for her conduct and its effect on the victims. See 18 U.S.C. § 3553(a)(1) (requiring

sentencing court to consider “the nature and circumstances of the offense and the

history and characteristics of the defendant”); id. § 3553(a)(2)(A) (sentence imposed

should “reflect the seriousness of the offense, . . . promote respect for the law, and .

. . provide just punishment for the offense”). And, contrary to Ellis’s argument, the

court also properly considered Ellis’s actions in the murder-for-hire scheme, as the

charges in that case involved retaliation against witnesses in this case and were

                                          22
             Case: 17-14716     Date Filed: 06/05/2020   Page: 23 of 27



relevant to Ellis’s personal characteristics, the need for deterrence, and the need to

protect the public from future crimes. See 18 U.S.C. §§ 3553(a)(1); (2)(B)-(C).

While Ellis disagrees with the weight the district court placed on the deterrence

factor, a sentencing court is permitted to weigh one factor more heavily than others.

See United States v. Shaw, 560 F.3d 1230, 1237 (11th Cir. 2009) (“The district court

must evaluate all of the § 3553(a) factors when arriving at a sentence, but is

permitted to attach great weight to one factor over others.”) (citation and internal

quotation marks omitted). The court did not explicitly address any mitigating

factors, but those factors were spelled out in the presentence investigation report,

which the district court adopted and showed its familiarity with during the

sentencing hearing. Accordingly, the record reveals that the district court properly

considered the relevant facts within the framework of § 3553(a).

      Although the 40-year sentence imposed in this case is severe, we cannot say

that the sentence is “outside the range of reasonable sentences dictated by the facts

of the case.” United States v. Goldman, 953 F.3d 1213, 1222 (11th Cir. 2020). The

sentence falls within the Guidelines advisory range, and it accomplishes the district

court’s goal of protecting society from an unrepentant criminal who had inflicted

financial ruin on numerous victims and was willing to use violence against those

who exposed her crimes. See United States v. Rosales-Bruno, 789 F.3d 1249, 1254

(11th Cir. 2015) (“The decision about how much weight to assign a particular

                                         23
             Case: 17-14716     Date Filed: 06/05/2020    Page: 24 of 27



sentencing factor is committed to the sound discretion of the district court.”)

(internal quotation marks omitted); Irey, 612 F.3d at 1189–90 (“In reviewing the

reasonableness of a sentence, we must, as the Supreme Court has instructed us,

consider the totality of the facts and circumstances.”). Accordingly, we reject Ellis’s

claim that the district court imposed an unreasonable sentence. See Irey, 612 F.3d

at 1191 (“We may set aside a sentence only if we determine, after giving a full

measure of deference to the sentencing judge, that the sentence imposed truly is

unreasonable.”).

                                     2. Cortese

      Cortese contends that his 300-month sentence is substantively unreasonable.

He argues that a significantly shorter sentence is warranted because his role in the

conspiracy was limited and his financial gain was minimal.

      We disagree. Although Cortese’s involvement in the conspiracy was not as

extensive as Ellis’s, it was still extensive.      As previously outlined, Cortese

intervened as necessary to try to convince banks to unfreeze accounts being used to

funnel conspiracy proceeds and to soothe the fears of the victims whose accounts

had been frozen. He personally recruited Mullins to open more accounts to be used

for the benefit of the conspiracy and gave her instructions on how to disburse the

fraudulent proceeds that appeared in her account. Regardless of the extent of his

personal financial gain, Cortese knowingly and directly participated in a long-

                                          24
             Case: 17-14716     Date Filed: 06/05/2020     Page: 25 of 27



running conspiracy that stole millions of dollars from its victims. The district court

had before it all of the mitigation evidence, and weighed that evidence against the

facts of the crime and the other § 3553 factors to arrive at a below-Guideline sentence

of 300 months. Given the record before us, we see no clear error of judgment by the

district court in sentencing Cortese. See United States v. Langston, 590 F.3d 1226,

1237 (11th Cir. 2009) (“We do not reweigh relevant factors nor do we remand for

re-sentencing unless the district court committed a clear error of judgment in

weighing the § 3553(a) factors by arriving at a sentence outside the range of

reasonable sentences.”).

      Cortese also complains about the extent to which a sentence for fraud is driven

by the loss-amount determination. Cortese contends that the amount of intended

loss is not a good proxy for a defendant’s culpability, and he argues that application

of the steep loss-amount enhancements under the Guidelines leads to irrational

sentences. Whatever the merits of this argument, it is a policy argument that

provides no basis for reversal of the sentence imposed in this case. The district court

considered the facts and the statutory sentencing factors and arrived at a sentence

that we have found to be reasonable. That the application of the loss-amount

enhancement might lead to an unreasonable sentence in another case does not affect

the reasonableness of the sentence imposed in this case.




                                          25
             Case: 17-14716     Date Filed: 06/05/2020   Page: 26 of 27



      Finally, Cortese argues that the abuse-of-discretion standard we apply to

sentencing appeals is unconstitutional. Noting that appellate courts may presume

the reasonableness of a within-Guidelines sentence, see Rita v. United States, 551

U.S. 338, 341 (2007), Cortese contends that the abuse-of-discretion standard has

been applied in a way to effectively prevent criminal defendants from ever

successfully rebutting the presumption. In Cortese’s view, the abuse-of-discretion

standard “gives too much deference and is too forgiving,” such that “[d]istrict courts

are effectively immune from appellate review.” Initial Brief of Cortese at 48.

      This argument is without merit. The Supreme Court has directed that the

abuse-of-discretion standard governs the reasonableness review of sentences

imposed under advisory Guidelines. See Gall, 552 U.S. at 51 (“Regardless of

whether the sentence imposed is inside or outside the Guidelines range, the appellate

court must review the sentence under an abuse-of-discretion standard.”). The case

law from this circuit is consistent with that directive. See, e.g., United States v.

Gomez, 955 F.3d 1250, 1255 (11th Cir. 2020) (“We review the reasonableness of

the district court’s sentences for an abuse of discretion, employing a two-step

process.”). If Cortese believes we have misapplied that standard when reviewing

his sentence, he may raise that issue in a petition for review with the Supreme Court,

and he may urge that Court to consider fashioning a new standard. But this panel

may not abandon the abuse-of-discretion standard merely because Cortese disagrees

                                         26
             Case: 17-14716     Date Filed: 06/05/2020   Page: 27 of 27



with the standard and believes it has been misapplied in other cases. See United

States v. Vega-Castillo, 540 F.3d 1235, 1236 (11th Cir. 2008) (per curiam) (“Under

the prior precedent rule, we are bound to follow a prior binding precedent unless and

until it is overruled by this court en banc or by the Supreme Court.”) (internal

quotation marks omitted).

                                  IV. Conclusion

      To summarize, we conclude that venue was proper in the Middle District of

Florida because co-conspirator Naji committed acts in furtherance of the conspiracy

within the Middle District and that the evidence was sufficient to support Ellis’s and

Cortese’s convictions for conspiracy to commit mail and wire fraud and conspiracy

to commit money laundering. We find no error in the district court’s calculation of

the intended loss amount attributable to the defendants or the court’s application of

the other challenged offense-level enhancements, and we reject the defendants’

claims that their sentences are substantively unreasonable. Accordingly, we hereby

affirm the convictions and sentences of Ellis and Cortese.

      AFFIRMED.




                                         27